Citation Nr: 0735105	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  06-18 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from December 1946 to May 
1948.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

The veteran was originally scheduled for a Travel Board 
hearing on May 17, 2007.  On May 15, 2007, so before that 
hearing was to take place, he submitted a statement asking 
for his hearing to be rescheduled because he did not have 
transportation to the RO.  In October 2007, the undersigned 
Veterans Law Judge granted the veteran's motion to reschedule 
his hearing.  Therefore, the case must be remanded so he may 
be rescheduled for a Travel Board hearing.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2007).  

Accordingly, this case is REMANDED for the following action:

Reschedule the veteran for a Travel Board 
hearing at the earliest available 
opportunity.  Notify him of the date, 
time and location of his rescheduled 
hearing.  Put a copy of this letter in 
his claims file.  If, for whatever 
reason, he changes his mind and elects 
not to have a hearing, or fails to report 
for it, also document this in his 
claims file.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



